INTELSAT HOLDINGS, LTD.

 

2005 SHARE INCENTIVE PLAN

 

Effective January 28, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.   

Establishment, Purpose and Types of Awards

   1 2.   

Definitions

   1      (a)   

Affiliate

   1      (b)   

Applicable Exchange

   1      (c)   

Awards

   1      (d)   

Board

   1      (e)   

Cause

   1      (f)   

Change in Control

   1      (g)   

Closing

   2      (h)   

Code

   2      (i)   

Committee

   2      (j)   

Cumulative Total Return

   2      (k)   

Disability

   2      (l)   

Disaffiliation

   2      (m)   

Exchange Act

   2      (n)   

Fair Market Value

   2      (o)   

Grant Agreement

   3      (p)   

Grant Date

   3      (q)   

Incentive Share Options

   3      (r)   

Individual Agreement

   3      (s)   

Investor Group

   3      (t)   

Investors

   3      (u)   

IPO

   3      (v)   

Nonqualified Share Options

   3      (w)   

Participant

   4      (x)   

Performance Award

   4      (y)   

Performance Measure

   4      (z)   

Performance Period

   4      (aa)   

Preferred Shares

   4      (bb)   

Phantom Shares

   4      (cc)   

Restricted Shares and Restricted Share Units

   4      (dd)   

Rule 16b-3

   4      (ee)   

Securities Act

   4      (ff)   

Share Option

   4      (gg)   

Shares

   4      (hh)   

Shareholders Agreement

   4      (ii)   

Share Appreciation Rights

   4      (jj)   

Subsidiary and Subsidiaries

   5      (kk)   

Termination of Employment

   5

 



--------------------------------------------------------------------------------

     (ll)   

Total and Permanent Disability

   5      (mm)   

Transaction Agreement

   5 3.   

Administration

   5      (a)   

Procedure

   5      (b)   

Secondary Committees and Sub-Plans

   5      (c)   

Powers of the Committee

   6      (d)   

Limited Liability

   7      (e)   

Indemnification

   7      (f)   

Effect of Committee’s Decision

   7      (g)   

Grant Agreements

   7 4.   

Shares Available Under the Plan

   7 5.   

Participation

   8 6.   

Share Options

   8      (a)   

Grant of Option

   8      (b)   

Exercise Price

   8      (c)   

Payment

   8      (d)   

Terms of Options

   9      (e)   

Restrictions on Incentive Share Options

   9      (f)   

Other Terms and Conditions

   10 7.   

Restricted Shares and Restricted Share Units

   10      (a)   

In General

   10      (b)   

Vesting Conditions and Other Restrictions

   10      (c)   

Share Issuance and Shareholder Rights

   10 8.   

Share Appreciation Rights and Phantom Shares

   11      (a)   

Award of Share Appreciation Rights

   11      (b)   

Restrictions of Tandem Share Appreciation Rights

   12      (c)   

Amount of Payment upon Exercise of Share Appreciation Rights

   12      (d)   

Form of Payment upon Exercise of Share Appreciation Rights

   12      (e)   

Phantom Shares

   12 9.   

Performance Awards

   13 10.   

Withholding and Reporting of Taxes

   13 11.   

Transferability

   13 12.   

Adjustments; Corporate Transactions

   14

 



--------------------------------------------------------------------------------

13.   

Termination and Amendment

   14      (a)   

Amendment or Termination by the Board

   14      (b)   

Amendments by the Committee

   14      (c)   

Approval of Grantees

   15 14.   

Non-Guarantee of Employment

   15 15.   

Written Agreement

   15 16.   

Non-Uniform Determinations

   15 17.   

Listing and Registration

   15 18.   

Compliance with Securities Law

   15 19.   

No Trust or Fund Created

   16 20.   

No Limit on Other Compensation Arrangements

   16 21.   

No Restriction of Corporate Action

   16 22.   

Governing Law

   17 23.   

Plan Subject to Charter and Bye-Laws

   17 24.   

Effective Date; Termination Date

   17

 



--------------------------------------------------------------------------------

 

INTELSAT, LTD.

2005 SHARE INCENTIVE PLAN

 

1. Establishment, Purpose and Types of Awards

 

Intelsat Holdings, Ltd. (the “Company”) hereby establishes the Intelsat
Holdings, Ltd. 2005 Share Incentive Plan (the “Plan”). The purpose of the Plan
is to promote the long-term growth and profitability of Intelsat Holdings, Ltd.
by (i) providing incentives to improve shareholder value and to contribute to
the growth and financial success of the Company, and (ii) enabling the Company
and its Subsidiaries to attract, retain and reward the best available persons
for positions of substantial responsibility.

 

The Plan permits the granting of Awards in the form of Incentive Share Options,
Nonqualified Share Options, Restricted Shares, Restricted Share Units, Share
Appreciation Rights, Phantom Shares and Performance Awards in each case as such
term is defined below, and any combination of the foregoing.

 

2. Definitions

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

(a) “Affiliate” and “Associate” shall have the meanings contemplated by Rule
12b-2 of the Exchange Act (or any successor rule).

 

(b) “Applicable Exchange” means the New York Stock Exchange, Nasdaq or such
other securities exchange as may at the applicable time be the principal market
for the Shares.

 

(c) “Awards” shall mean Incentive Share Options, Nonqualified Share Options,
Restricted Shares, Restricted Share Units, Share Appreciation Rights, Phantom
Shares and Performance Awards and any combination of the foregoing.

 

(d) “Board” shall mean the Board of Directors of the Company.

 

(e) “Cause” means, unless otherwise provided in a Grant Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) conviction of the Participant for committing a felony under federal
law or the law of the state in which such action occurred, (B) dishonesty in the
course of fulfilling the Participant’s employment duties, (C) willful and
deliberate failure on the part of the Participant to perform such Participant’s
employment duties in any material respect, or (D) before a Change in Control,
such other events as shall be determined by the Committee.

 

(f) “Change in Control” shall mean (i) the acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act), other than any such person or group (or any person or group that is an
Affiliate or Associate of such person or group) that immediately prior to such
acquisition was an Affiliate of the Company, any of the

 

1



--------------------------------------------------------------------------------

Investors or the Investor Group, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50%, indirectly or
directly, of the voting securities of the Company (other than any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries) or (ii) consummation of an amalgamation, a
merger or consolidation of the Company or any direct or indirect subsidiary
thereof with any other entity or a sale or other disposition of all or
substantially all of the assets of the Company following which the voting
securities of the Company that are outstanding immediately prior to such
transaction cease to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity (or the entity that
owns substantially all of the Company’s assets either directly or through one or
more subsidiaries) or any parent or other affiliate thereof) at least 50% of the
combined voting power of the securities of the Company or, if the Company is not
the surviving entity, such surviving entity (or the entity that owns
substantially all of the Company’s assets either directly or through one or more
subsidiaries) or any parent or other affiliate thereof, outstanding immediately
after such transaction.

 

(g) “Closing” shall have the meaning set forth in the Transaction Agreement.

 

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder.

 

(i) “Committee” shall mean the Board or a committee of the Board appointed
pursuant to Section 3 of the Plan to administer the Plan.

 

(j) “Cumulative Total Return” means the sum (net of all transaction and
valuation costs) of (i) all dividends and other distributions paid to the
Investors with respect to Shares and Preferred Shares, (ii) the gross proceeds
of any sale of Shares and Preferred Shares by any of the Investors, (iii) all
management fees paid to the Investors with respect to Shares and Preferred
Shares, and (iv) solely for purposes of determining Cumulative Total Return as
of the eighth anniversary of the Closing, the fair market value of the Shares
and Preferred Shares held by the Investors on the eighth anniversary of the
Closing, which will be determined by the Committee in its sole reasonable
discretion.

 

(k) “Disability” means (i) “Disability” as defined in any Individual Agreement
to which the Participant is a party, (ii) if there is no such Individual
Agreement or it does not define “Disability,” (A) permanent and total disability
as determined under the Company’s long-term disability plan applicable to the
Participant, or (B) if there is no such plan applicable to the Participant,
“Disability” as determined by the Committee.

 

(l) “Disaffiliation” means a Subsidiary of the Company ceasing to be a
Subsidiary for any reason (including, without limitation, as a result of a
public offering, or a spinoff or sale by the Company, of the stock of the
Subsidiary) or a sale of a division of the Company.

 

(m) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.

 

(n) “Fair Market Value” of the Shares for any purpose on a particular date shall
mean:

 

(i) if there is an IPO on such date, the price at which the Shares are offered
in the IPO;

 

2



--------------------------------------------------------------------------------

(ii) if the Shares are traded on an Applicable Exchange on any such date
following the date of an IPO, the closing quoted selling price for Shares as of
4:00 p.m. on the relevant date, or (if there were no sales on such date) the
closing quoted selling price as of 4:00 p.m. on the nearest trading day before
the relevant date, as reported in The Wall Street Journal or a similar
publication selected by the Committee; or

 

(iii) if there has not been an IPO or if the Shares are not traded on an
Applicable Exchange on such date, the fair market value as determined in good
faith by the Committee. At the election of the Committee, prior to an IPO, the
Committee may presume that the Fair Market Value of the Shares as of a specific
date is equal to the Fair Market Value of the Shares as of the date of the most
recent valuation thereof, as adjusted for dividends, distributions and other
extraordinary events not otherwise reflected in such Fair Market Value.

 

(o) “Grant Agreement” shall mean a written or electronic agreement (which may
include an Individual Agreement) between the Company and a grantee memorializing
the terms and conditions of an Award granted pursuant to the Plan.

 

(p) “Grant Date” shall mean the date on which the Committee acts to grant an
Award to a grantee or such other date as the Committee shall so designate at the
time of taking such action.

 

(q) “Incentive Share Options” shall mean Share Options that meet the
requirements of Code Section 422.

 

(r) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company and/or one of its Subsidiaries, entered
into on or after January 28, 2005.

 

(s) “Investor Group” shall have the meaning set forth in the Shareholders
Agreement.

 

(t) “Investors” shall mean each member of the Investor Group.

 

(u) “IPO” shall mean the first underwritten public offering of the Shares
pursuant to an effective registration statement under the Securities Act (other
than a registration relating solely to a transaction under Rule 145 of the
Securities Act (or any successor thereto) or to an employee benefit plan of the
Company), after which such Shares representing at least 15% of the outstanding
common equity securities of the Company are publicly held and listed for trading
on an Applicable Exchange.

 

(v) “Nonqualified Share Options” shall mean Share Options that do not meet the
requirements of Code Section 422.

 

3



--------------------------------------------------------------------------------

(w) “Participant” shall mean a prospective or actual director, officer or
full-time or part-time employee of the Company or any Subsidiary of the Company,
who is granted an Award under the Plan.

 

(x) “Performance Award” shall mean an Award under Section 9 hereof.

 

(y) “Performance Measure” shall mean the following performance measures selected
by the Committee to measure performance of the Company or any Subsidiary or
other business division of same for a Performance Period, whether in absolute or
relative terms: basic or diluted earnings per share; earnings per share growth;
revenue; operating income; net income (either before or after taxes); earnings
and/or net income before interest and taxes; earnings and/or net income before
interest, taxes, depreciation and amortization; Consolidated EBITDA (as such
term or similar term is used in the debt instruments of the Company or its
Subsidiaries); return on capital; return on equity; return on assets; net cash
provided by operations; free cash flow; backlog; share price; economic profit;
economic value; total shareholder return; gross margins, costs and/or Cumulative
Total Return, and such other performance measures as may be selected by the
Committee.

 

(z) “Performance Period” means a period over which the achievement of targets
for Performance Measures is determined.

 

(aa) “Preferred Shares” shall have the meaning set forth in the Shareholder’s
Agreement.

 

(bb) “Phantom Shares” shall mean Awards under Section 8(e).

 

(cc) “Restricted Shares” and “Restricted Share Units” shall mean Awards under
Section 7.

 

(dd) “Rule 16b-3” shall mean Rule 16b-3 as in effect under the Exchange Act on
the effective date of the Plan, or any successor provision prescribing
conditions necessary to exempt the issuance of securities under the Plan (and
further transactions in such securities) from Section 16(b) of the Exchange Act,
or any successor provision.

 

(ee) “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

(ff) “Share Option” shall mean a Nonqualified Share Option or an Incentive Share
Option.

 

(gg) “Shares” shall mean ordinary shares of the Company, par value $.001 U.S.
per share.

 

(hh) “Shareholders Agreement” shall mean the Shareholders Agreement by and among
the Company and the shareholders named therein dated as of January 27, 2005, as
amended from time to time.

 

(ii) “Share Appreciation Rights” shall mean Awards under Section 8(a) to (d).

 

4



--------------------------------------------------------------------------------

(jj) “Subsidiary” and “Subsidiaries” shall mean any corporation, partnership,
joint venture or other entity during any period in which at least a 50% voting,
equity or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

 

(kk) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries. Unless otherwise determined by the Committee, if a
Participant’s employment with the Company and its Subsidiaries terminates but
such Participant continues to provide services to the Company and its
Subsidiaries in a non-employee capacity, such change in status shall not be
deemed a Termination of Employment. Unless otherwise determined by the
Committee, a Participant employed by, or performing services for, a Subsidiary
or a division of the Company and its Subsidiaries shall be deemed to incur a
Termination of Employment if, as a result of a Disaffiliation, such Subsidiary,
or division ceases to be a Subsidiary or division, as the case may be, and the
Participant does not immediately thereafter become an employee of, or service
provider for, the Company or another Subsidiary. Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Subsidiaries shall not be considered Terminations of
Employment.

 

(ll) “Total and Permanent Disability” shall mean disabled for purposes of any
long-term disability plan under which the Participant is eligible, and, if none,
for purposes of Code Section 22(e)(3).

 

(mm) “Transaction Agreement” shall mean the agreement pursuant to which the
transactions contemplated by the Transaction Agreement and Plan of Amalgamation
among Intelsat, Ltd., Intelsat (Bermuda), Ltd., the Company, Zeus Merger One
Limited and Zeus Merger Two Limited dated as of August 16, 2004 were effected.

 

3. Administration

 

(a) Procedure. The Plan shall be administered by the Board. In the alternative,
the Board may delegate authority to the Compensation Committee of the Board to
administer the Plan on behalf of the Board or such other Committee as the
Compensation Committee may designate, subject to such terms and conditions as
the Board may prescribe. Following such time as any Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, and subject to any applicable
transition rules, such Committee shall consist of not less than two (2) members
of the Board (or such greater number as may be required by applicable law or the
rules of an Applicable Exchange), each of whom shall be a “non employee
director” within the meaning of Rule 16b-3 or any successor rule or similar
import, and an “outside director” within the meaning of Code Section 162(m) and
the regulations promulgated thereunder and, to the extent required by an
Applicable Exchange, an “outside director” within the meaning of such Applicable
Exchange. The Board may delegate to such Committee any or all of its duties and
powers under the Plan. The Committee shall continue to administer the Plan on
behalf of the Board until otherwise directed by the Board.

 

(b) Secondary Committees and Sub-Plans. The Board may, in its sole discretion,
bifurcate the duties and powers of the Committee by establishing one or more
secondary Committees to which certain duties and powers of the Board hereunder
are delegated (each of

 

5



--------------------------------------------------------------------------------

which shall be regarded as a “Committee” under the Plan with respect to such
duties and powers), or delegate all of its duties and powers hereunder to a
single Committee. Additionally, if permitted by applicable law, the Board or
Committee may delegate any or all of its duties and powers hereunder to the
Chief Executive Officer and/or to other senior officers of the Company subject
to such conditions and limitations as the Board or Committee shall prescribe.
However, only the Committee described under Section 3(a) may designate and grant
Awards to Participants who are subject to Section 16 of the Exchange Act. The
Committee shall also have the power to establish sub-plans (which may be
included as appendices to the Plan or the respective Grant Agreements), which
may constitute separate schemes, for the purpose of establishing schemes which
meet any special tax or regulatory requirements of countries other than the
United States. Any such interpretations, rules, administration and sub-plans
shall be consistent with the basic purposes of the Plan.

 

(c) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards. The Committee
shall have full power and authority to take all other actions necessary to carry
out the purpose and intent of the Plan, including, but not limited to, the
authority to:

 

(i) determine the Participants to whom, and the time or times at which Awards
shall be granted;

 

(ii) determine the types of Awards to be granted;

 

(iii) determine the number of Shares and/or amount of cash to be covered by or
used for reference purposes for each Award;

 

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine, including without
limitation establishing in its discretion performance criteria that must be
satisfied before an Award vests and/or becomes payable, the term during which an
Award is exercisable, and the period, if any, following a grantee’s Termination
of Employment with the Company or any of its Subsidiaries during which the Award
shall remain exercisable;

 

(v) subject to Section 13, to modify, amend or adjust the terms and conditions
of any Award, at any time or from time to time;

 

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

 

(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

 

(viii) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

 

(ix) to otherwise administer the Plan;

 

6



--------------------------------------------------------------------------------

(x) accelerate the time in which an Award may be exercised or in which an Award
becomes payable and waive or accelerate the lapse, in whole or in part, of any
restriction or condition with respect to an Award;

 

(xi) establish objectives and conditions, including targets for Performance
Measures, if any, for earning Awards and determining whether Awards will be paid
after the end of a Performance Period; and

 

(xii) subject to the provisions of Section 409A of the Code, permit the deferral
of, or require a Participant to defer such Participant’s receipt of, the
delivery of Shares and/or cash under an Award that would otherwise be due to
such Participant and establish rules and procedures for such payment deferrals.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan as the Committee deems necessary,
desirable or appropriate in accordance with the Bye-Laws of the Company.

 

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Board or Committee or its delegate shall be liable for any action taken or
decision made in good faith relating to the Plan or any Award thereunder.

 

(e) Indemnification. The members of the Board and Committee and any delegate
shall be indemnified by the Company in respect of all their activities under the
Plan in accordance with the procedures and terms and conditions set forth in the
Bye-Laws of the Company. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Memorandum of Association, as a matter of law, or
otherwise.

 

(f) Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee or a delegate on all matters relating to
the Plan pursuant to the powers vested in it hereunder shall be in the
Committee’s or its delegate’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Company, its
shareholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

 

(g) Grant Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written Grant Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. The effectiveness of
an Award shall be subject to the Grant Agreement’s being signed by the Company
and/or the Participant receiving the Award unless specifically so provided by
the Committee. Grant Agreements may be amended only in accordance with Section
13 hereof.

 

4. Shares Available Under the Plan

 

Subject to adjustments as provided in Section 12 of the Plan, the Shares that
may be delivered or purchased or used for reference purposes (with respect to
Share Appreciation

 

7



--------------------------------------------------------------------------------

Rights, or Phantom Shares) with respect to Awards granted under the Plan,
including with respect to Incentive Share Options, shall not exceed an aggregate
of 1,124,296 Shares. Shares available under the Plan may be, in any combination,
authorized but unissued Shares and Shares that are repurchased, in the market,
and canceled by the Company. If any Award, or portion of an Award, issued under
the Plan, expires or terminates unexercised, becomes unexercisable or is
forfeited or otherwise terminated, surrendered or canceled as to any Shares
without the delivery by the Company (or, in the case of Restricted Shares,
without vesting) of Shares or if any Award is settled in cash and not in Shares,
the Shares subject to such Award shall thereafter be available for further
Awards under the Plan. If the exercise price of any Share Option and/or the tax
withholding obligations relating to any Award are satisfied by delivering Shares
to the Company (by either actual delivery or by attestation), only the number of
Shares issued net of the Shares delivered or attested to shall be deemed
delivered for purposes of the limits set forth in Section 4. To the extent any
Shares subject to an Award are withheld to satisfy the exercise price (in the
case of a Share Option) and/or the tax withholding obligations relating to such
Award, such Shares shall not be deemed to have been delivered for purposes of
the limits set forth in Section 4.

 

5. Participation

 

Participation in the Plan shall be open to all prospective and actual officers
and other regular full-time and part-time employees and all prospective and
actual directors of the Company, or of any Subsidiary of the Company, as may be
selected by the Committee from time to time. Notwithstanding the foregoing,
participation in the Plan with respect to Awards of Incentive Share Options
shall be limited to employees of the Company or of any Subsidiary of the
Company.

 

Awards may be granted to such Participants and for or with respect to such
number of Shares as the Committee shall determine, subject to the limitations in
Section 4. A grant of any type of Award made in any one year to a Participant
shall neither guarantee nor preclude a further grant of that or any other type
of Award to such person in that year or subsequent years.

 

6. Share Options

 

Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to Participants Awards of Nonqualified Share Options and/or
Incentive Share Options. The Share Option granted shall be subject to the
following terms and conditions.

 

(a) Grant of Option. The grant of a Share Option shall be evidenced by a Grant
Agreement, executed by the Company and the grantee, stating the number of Shares
subject to the Share Option evidenced thereby, the exercise price and the terms
and conditions of such Share Option, in such form as the Committee may from time
to time determine.

 

(b) Exercise Price. The price per Share payable upon the exercise of each Share
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Shares on the Grant Date.

 

(c) Payment. Share Options may be exercised in whole or in part by payment of
the exercise price of the Shares to be acquired in accordance with the
provisions of the Grant

 

8



--------------------------------------------------------------------------------

Agreement, and/or such rules and regulations as the Committee may have
prescribed, and/or such determinations, orders, or decisions as the Committee
may have made. Payment may be made in cash (or cash equivalents acceptable to
the Committee) or to the extent permitted by the Committee and permitted by
applicable law, in Shares, or by such other means as the Committee may
prescribe. The Fair Market Value of Shares delivered on exercise of Share
Options shall be determined as of the date of exercise.

 

If the Shares are registered under Section 12(b) or 12(g) of the Exchange Act,
the Committee, subject to applicable law and such limitations as it may
determine, may authorize payment of the exercise price, in whole or in part, by
delivery of a properly executed exercise notice, together with irrevocable
instructions, to: (i) a brokerage firm to deliver promptly to the Company the
aggregate amount of sale or loan proceeds to pay the exercise price and any
withholding tax obligations that may arise in connection with the exercise, and
(ii) the Company to deliver the certificates for such purchased Shares directly
to such brokerage firm.

 

(d) Terms of Options. The term during which each Share Option may be exercised
shall be determined by the Committee; provided, however, that in no event shall
a Share Option be exercisable more than ten years from the date it is granted
unless otherwise determined by the Committee. Prior to the exercise of the Share
Option and delivery of the share certificates represented thereby, the grantee
shall have none of the rights of a shareholder with respect to any Shares
represented by an outstanding Share Option.

 

(e) Restrictions on Incentive Share Options. Incentive Share Option Awards
granted under the Plan shall comply in all respects with Code Section 422 and,
as such, shall meet the following additional requirements:

 

(i) Grant Date. An Incentive Share Option must be granted within ten (10) years
of the earlier of the Plan’s adoption by the Board of Directors or approval by
the Company’s shareholders.

 

(ii) Exercise Price and Term. The exercise price of an Incentive Share Option
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Shares on the date the Share Option is granted and the term of the Share
Option shall not exceed ten years. Also, the exercise price of any Incentive
Share Option granted to a grantee who owns (within the meaning of Code Section
422(b)(6), after the application of the attribution rules in Code Section
424(d)) more than ten percent (10%) of the total combined voting power of all
classes of shares of the Company or any Subsidiary of the Company shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
on the grant date and the term of such Share Option shall not exceed five years.

 

(iii) Maximum Grant. The aggregate Fair Market Value (determined as of the Grant
Date) of Shares of the Company with respect to which all Incentive Share Options
first become exercisable by any grantee in any calendar year under this or any
other plan of the Company and its Subsidiaries may not exceed One Hundred
Thousand Dollars (U.S. $100,000) or such other amount as may be permitted from
time to time under Code Section 422. To the extent that such aggregate Fair
Market Value shall exceed One

 

9



--------------------------------------------------------------------------------

Hundred Thousand Dollars (U.S. $100,000), or other applicable amount, such Share
Options to the extent of the Shares in excess of such limit shall be treated as
Nonqualified Share Options. In such case, the Company may designate the Shares
that are to be treated as Shares acquired pursuant to the exercise of an
Incentive Share Option.

 

(iv) Grantee. Incentive Share Options shall only be issued to employees of the
Company or of a Subsidiary of the Company.

 

(v) Designation. No Share Option shall be an Incentive Share Option unless so
designated by the Committee at the time of grant or in the Grant Agreement
evidencing such Share Option.

 

(vi) Shareholder Approval. No Share Option issued under the Plan shall be an
Incentive Share Option unless the Plan is approved by the shareholders of the
Company within twelve (12) months of its adoption by the Board in accordance
with the Bye-Laws of the Company and governing law relating to such matters.

 

(f) Other Terms and Conditions. Share Options may contain such other provisions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine appropriate from time to time.

 

7. Restricted Shares and Restricted Share Units

 

(a) In General. Subject to the other applicable provisions of the Plan and
applicable law, the Committee may at any time and from time to time grant
Restricted Shares or Restricted Share Units to Participants, in such amounts and
subject to such vesting conditions, other restrictions and conditions for
removal of restrictions as it determines. Unless determined otherwise by the
Committee, Participants receiving Restricted Shares or Restricted Share Units
are not required to pay the Company cash consideration therefore (except as may
be required for applicable tax withholding).

 

(b) Vesting Conditions and Other Restrictions. Each Award for Restricted Shares
and Restricted Share Units shall be evidenced by a Grant Agreement or other
documentation that specifies the applicable vesting conditions and other
restrictions, if any, on such Award, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of the Shares that are part of the Award. Notwithstanding the
foregoing, the Committee may reduce or shorten the duration of any vesting or
other restriction applicable to any Restricted Shares or Restricted Share Units
awarded to any grantee under the Plan.

 

(c) Share Issuance and Shareholder Rights.

 

(i) Restricted Shares. Share certificates with respect to Shares granted
pursuant to a Restricted Share Award may be issued, and/or Shares may be
registered, at the time of grant of the Restricted Share Award, subject to
forfeiture if the Restricted Shares do not vest or other restrictions do not
lapse. Any Share certificates shall bear an appropriate legend with respect to
the restrictions applicable to such Restricted Share Award and the grantee may
be required to deposit the certificates with the Company

 

10



--------------------------------------------------------------------------------

during the period of any restriction thereon and to execute a blank share power
or other instrument of transfer therefore. No portion of Restricted Shares may
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of
by the Participant until such portion of Restricted Shares becomes vested, and
any purported sale, transfer, assignment, pledge, encumbrance or disposition
shall be void and unenforceable against the Company. If Share certificates have
been issued with a legend as provided above, then as soon as administratively
practicable after the lapsing of the restrictions with respect to any Restricted
Shares, the Company shall deliver to the Participant or his or her personal
representative, in book-entry or certificate form, the formerly Restricted
Shares that do not bear any restrictive legend making reference to a Grant
Agreement. Such Shares shall be free of restrictions, except for any
restrictions required under Federal securities laws, other applicable law and
any applicable Shareholders Agreement. Except as otherwise provided by the
Committee or in an applicable Grant Agreement, during the period of restriction
following issuance of Restricted Share certificates, the grantee shall have all
of the rights of a holder of Shares, including but not limited to the right to
receive dividends (or amounts equivalent to dividends) and to vote with respect
to the Restricted Shares. The Committee, in its discretion, may provide that any
dividends or distributions paid with respect to Shares subject to the unvested
portion of a Restricted Share Award will be subject to the same restrictions as
the Restricted Shares to which such dividends or distributions relate, and that
cash dividends may be held in custody or otherwise by the Company.

 

(ii) Restricted Share Units. Share certificates for the Shares subject to a
Restricted Share Unit shall be issued, and/or Shares shall be registered, upon
vesting and lapse of any other restrictions with respect to the issuance of
Shares under such Award. The grantee will not be entitled to vote such Shares or
to any of the other rights of shareholders during the period prior to issuance
of the certificates for such Shares and/or the registration of the Shares. An
Award of Restricted Share Units may provide the Participant with the right to
receive amounts equivalent to dividends and distributions paid with respect to
Shares subject to the Award while the Award is outstanding, which payments may,
in the Committee’s discretion, either be made currently or credited to an
account for the Participant, and may be settled in cash or Shares, all as
determined by the Committee. Unless otherwise determined by the Committee or in
an applicable Grant Agreement with respect to a particular Award, each
outstanding Restricted Share Unit shall accrue such dividend equivalents, which
amounts will be paid only when and if the Restricted Share Unit (on which such
dividend equivalents were accrued) vests and becomes payable. To the extent that
a Restricted Share Unit does not vest or is otherwise forfeited, any accrued and
unpaid dividend equivalents shall be forfeited.

 

8. Share Appreciation Rights and Phantom Shares

 

(a) Award of Share Appreciation Rights. Subject to the other applicable
provisions of the Plan, the Committee may at any time and from time to time
grant Share Appreciation Rights to Participants, either on a free-standing basis
(without regard to or in addition to the grant of a Share Option) or on a tandem
basis (related to the grant of an underlying Share Option), as it determines.
Share Appreciation Rights granted in tandem with or in addition to a Share
Option may be granted either at the same time as the Share Option or at a later
time; provided, however,

 

11



--------------------------------------------------------------------------------

that a tandem Share Appreciation Right shall not be granted with respect to any
outstanding Incentive Share Option Award without the consent of the grantee.
Share Appreciation Rights shall be evidenced by Grant Agreements, executed by
the Company and the grantee, stating the number of Shares subject to the Share
Appreciation Right evidenced thereby and the terms and conditions of such Share
Appreciation Right, in such form as the Committee may from time to time
determine. The term during which each Share Appreciation Right may be exercised
shall be determined by the Committee. Unless otherwise determined by the
Committee, in no event shall a Share Appreciation Right be exercisable more than
ten years from the date it is granted. The grantee shall have none of the rights
of a shareholder with respect to any Shares represented by a Share Appreciation
Right.

 

(b) Restrictions of Tandem Share Appreciation Rights. Share Appreciation Rights
granted in tandem with Share Options shall be exercisable only to the same
extent and subject to the same conditions as the Share Options related thereto
are exercisable. The Committee may, in its discretion, prescribe additional
conditions to the exercise of any such tandem Share Appreciation Right.

 

(c) Amount of Payment upon Exercise of Share Appreciation Rights. Unless
otherwise determined by the Committee in a Grant Agreement at the time of grant,
each Share Appreciation Right shall entitle the grantee to receive, subject to
the provisions of the Plan and the Grant Agreement, a payment having an
aggregate value equal to the product of (i) the excess of (A) the Fair Market
Value on the exercise date of one Share over (B) the base price per Share
specified in the Grant Agreement (which shall be no less than the Fair Market
Value of a Share on the Grant Date), times (ii) the number of Shares specified
by the Share Appreciation Right, or portion thereof, that is exercised. In the
case of exercise of a tandem Share Appreciation Right, such payment shall be
made in exchange for the surrender of the unexercised related Share Option (or
applicable portion or portions thereof).

 

(d) Form of Payment upon Exercise of Share Appreciation Rights. Payment by the
Company of the amount receivable upon or following any exercise of a Share
Appreciation Right may be made by the delivery of Shares or cash, or any
combination of Shares and cash, as determined in the sole discretion of the
Committee from time to time. If upon settlement of the exercise of a Share
Appreciation Right a grantee is to receive a portion of such payment in Shares,
the number of Shares shall be determined by dividing such portion by the Fair
Market Value of a Share on the exercise date. No fractional Shares shall be used
for such payment and the Committee shall determine whether cash shall be given
in lieu of such fractional Shares or whether such fractional Shares shall be
eliminated.

 

(e) Phantom Shares. The grant of Phantom Shares shall be evidenced by a Grant
Agreement, executed by the Company and the grantee, that incorporates the terms
of the Plan and states the number of Phantom Shares evidenced thereby and the
terms and conditions of such Phantom Shares in such form as the Committee may
from time to time determine. Phantom Shares granted to a Participant shall be
credited to a bookkeeping reserve account solely for accounting purposes and
shall not require a segregation of any of the Company’s assets. Each Phantom
Share shall represent the value of one Share. Phantom Shares shall become
payable in whole or in part in such form, at such time or times and pursuant to
such conditions in accordance with the provisions of the Grant Agreement, and/or
such rules and regulations as the

 

12



--------------------------------------------------------------------------------

Committee may prescribe, and/or such determinations, orders or decisions as the
Committee may make. Except as otherwise provided in the applicable Grant
Agreement, the grantee shall have none of the rights of a shareholder with
respect to any Shares represented by a Phantom Share as a result of the grant of
a Phantom Share to the grantee. Phantom Shares may contain such other
provisions, not inconsistent with the provisions of the Plan, as the Committee
shall determine desirable or appropriate from time to time.

 

9. Performance Awards

 

The Committee, in its discretion, may establish targets for Performance Measures
for selected Participants and authorize the granting, vesting, payment and/or
delivery of Performance Awards in the form of Incentive Share Options,
Nonqualified Share Options, Restricted Shares, Restricted Share Units, Share
Appreciation Rights, Phantom Shares and/or cash to such Participants upon
achievement of such targets for Performance Measures during a Performance
Period. The Committee, in its discretion, shall determine the Participants
eligible for Performance Awards, the targets for Performance Measures to be
achieved during each Performance Period, and the type, amount, and terms and
conditions of any Performance Awards. Performance Awards may be granted either
alone or in addition to other Awards made under the Plan.

 

10. Withholding and Reporting of Taxes

 

The Company may require, as a condition to the grant of any Award under the
Plan, vesting or exercise pursuant to such Award or to the delivery of
certificates for or registration of Shares issued or payments of cash to a
grantee pursuant to the Plan or a Grant Agreement, that the grantee pay to the
Company (or the applicable Subsidiary), in cash or, if approved by the Company
(or the applicable Subsidiary), in Shares, including Shares acquired upon grant
of the Award or exercise of the Award, valued at Fair Market Value on the date
as of which the withholding tax liability is determined, any federal, state or
local taxes of any kind or any applicable taxes or other required withholding of
any other jurisdiction required by law to be withheld with respect to any
taxable event under the Plan. The Company (or the applicable Subsidiary), to the
extent permitted or required by law, shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to a grantee any
federal, state or local taxes of any kind or any applicable taxes or other
required withholding of any other jurisdiction required by law to be withheld
with respect to the grant, vesting, exercise or payment of or under any Award
under the Plan or a Grant Agreement, or to retain or sell a sufficient number of
the Shares to be issued to such grantee to cover any such taxes. The Company or
any of its Subsidiaries shall comply with any applicable tax reporting
requirements of any jurisdiction imposed on it by law with respect to the
granting, vesting, exercise and/or payment of Awards.

 

11. Transferability

 

No Award granted under the Plan shall be transferable by a grantee otherwise
than by will or the laws of descent and distribution. Unless otherwise
determined by the Committee in accordance with the provisions of the immediately
preceding sentence, an Award may be exercised during the lifetime of the
grantee, only by the grantee or, during the period the grantee

 

13



--------------------------------------------------------------------------------

is under a legal disability, by the grantee’s guardian or legal representative.
Notwithstanding the foregoing, an Award other than an Incentive Share Option
may, in the Committee’s sole discretion, be transferable by gift or domestic
relations order to (i) the grantee’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, daughter-in-law, son-in-law, brother-in-law or
sister-in-law, including adoptive relationships (such persons, “Family
Members”), (ii) a company, partnership, limited liability company or other
business entity whose only shareholders, partners or members, as applicable are
the grantee and/or Family Members, or (iii) a trust in which the grantee and/or
Family Members have all of the beneficial interests, and subsequent to any such
transfer any Award may be exercised by any such transferee.

 

12. Adjustments; Corporate Transactions

 

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company, or (ii) a merger, consolidation, amalgamation, scheme
of arrangement, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan; (B) the number and kind of Shares or other
securities subject to outstanding Awards; and (C) the exercise price of
outstanding Share Options and Share Appreciation Rights. In the case of
Corporate Transactions, such adjustments may include, without limitation, (1)
the cancellation of outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which holders of Shares receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of a Share Option or Share
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Share Option or Share
Appreciation Right shall conclusively be deemed valid); and (2) the substitution
of other property of equal value (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards.

 

13. Termination and Amendment

 

(a) Amendment or Termination by the Board. The Board, without further approval
of the shareholders of the Company, may amend or terminate the Plan or any
portion thereof at any time, except that no amendment shall become effective
without approval of the shareholders of the Company if shareholder approval is
necessary to comply with any tax or regulatory requirement or rule of any
Applicable Exchange.

 

(b) Amendments by the Committee. The Committee shall be authorized to make minor
or administrative amendments to the Plan as well as amendments to the Plan that
may be

 

14



--------------------------------------------------------------------------------

dictated by requirements of U.S. federal or state laws or any foreign laws
applicable to the Company or that may be authorized or made desirable by such
laws.

 

(c) Amendments to Awards. The Committee may amend any outstanding Award in any
manner as provided in Section 12. In addition, the Committee may otherwise
modify or amend any outstanding Award to the extent that the Committee would
have had the authority to make such Award as so amended.

 

14. Non-Guarantee of Employment

 

Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an employee to continue in the employ of the Company or any Subsidiary of the
Company or shall interfere in any way with the right of the Company or any
Subsidiary of the Company to terminate an employee at any time.

 

15. Written Agreement

 

Each Grant Agreement entered into between the Company and a grantee with respect
to an Award granted under the Plan shall incorporate the terms of this Plan and
shall contain such provisions, not inconsistent with the provisions of the Plan,
as may be established by the Committee. The Committee may require, as a
condition to the grant of any Award under the Plan, vesting or exercise pursuant
to such Award or the delivery of certificates for or registration of Shares
issued pursuant to the Plan or a Grant Agreement, that the grantee or any other
person exercising such Award become subject to the Shareholders Agreement.

 

16. Non-Uniform Determinations

 

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and time of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

 

17. Listing and Registration

 

If the Company determines that the listing, registration or qualification upon
any Applicable Exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such Award may be
exercised in whole or in part and no restrictions on such Award shall lapse,
unless such listing, registration or qualification is effected free of any
conditions not acceptable to the Company.

 

18. Compliance with Securities Law

 

The Company may require that a grantee, as a condition to exercise of an Award,
and as a condition to the delivery of any share certificate, provide to the
Company, at the time of each such exercise and each such delivery, a written
representation that the Shares being acquired shall be acquired by the grantee
solely for investment and will not be sold or transferred without

 

15



--------------------------------------------------------------------------------

registration or the availability of an exemption from registration under the
Securities Act and applicable state securities laws and other applicable laws.
The Company may also require that a grantee submit other written representations
that will permit the Company to comply with federal and applicable state
securities laws in connection with the issuance of the Shares, including
representations as to the knowledge and experience in financial and business
matters of the grantee and the grantee’s ability to bear the economic risk of
the grantee’s investment. The Company may require that the grantee obtain a
“purchaser representative” as that term is defined in applicable federal and
state securities laws. Any share certificates for Shares issued pursuant to this
Plan may bear a legend restricting transferability of the Shares unless such
Shares are registered or an exemption from registration is available under the
Securities Act and applicable securities laws of the states of the U.S. and
other applicable laws and unless such transfer is in accordance with the
Shareholders Agreement. The Company may notify its transfer agent to stop any
transfer of Shares not made in compliance with these restrictions. Shares shall
not be issued with respect to an Award granted under the Plan unless the
exercise of such Award and the issuance and delivery of share certificates for
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act, the rules
and regulations promulgated thereunder and the requirements of any Applicable
Exchange, and shall be further subject to the approval of counsel for the
Company with respect to such compliance to the extent such approval is sought by
the Committee.

 

19. No Trust or Fund Created

 

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and a
grantee or any other person. To the extent that any grantee or other person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 

20. No Limit on Other Compensation Arrangements

 

Nothing contained in the Plan shall prevent the Company or any of its
Subsidiaries from adopting or continuing in effect other compensation
arrangements (whether such arrangements be generally applicable or applicable
only in specific cases), including without limitation the granting of Share
Options, Restricted Shares, Restricted Share Units, Share Appreciation Rights or
Phantom Share Units otherwise than under the Plan.

 

21. No Restriction of Corporate Action

 

Nothing contained in the Plan shall be construed to limit or impair the power of
the Company or any of its Subsidiaries to make adjustments, reclassifications,
reorganizations, or changes in its capital or business structure, or to
amalgamate, merge or consolidate, liquidate, sell or transfer all or any part of
its business or assets or, except as otherwise provided herein, or in a Grant
Agreement, to take other actions which it deems to be necessary or appropriate.
No employee, beneficiary or other person shall have any claim against the
Company or any of its Subsidiaries as a result of such action.

 

16



--------------------------------------------------------------------------------

22. Governing Law

 

The validity, construction and effect of the Plan, of Grant Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined in accordance with
applicable federal laws and the laws of Bermuda. Unless otherwise provided in
the Grant Agreement, recipients of an Award under the Plan are deemed to submit
to the exclusive jurisdiction and venue of the courts of Bermuda, to resolve any
and all issues that may arise out of or relate to the Plan or any related Grant
Agreement.

 

23. Plan Subject to Charter and Bye-Laws

 

This Plan is subject to the Memorandum of Association and Bye-Laws of the
Company, as they may be amended from time to time.

 

24. Effective Date; Termination Date

 

The Plan is effective as of January 28, 2005. No Award shall be granted under
the Plan after the close of business on the day immediately preceding the tenth
anniversary of the effective date of the Plan. Subject to other applicable
provisions of the Plan, all Awards made under the Plan prior to such termination
of the Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.

 

17